Cite as 2014 Ark. 311

                   SUPREME COURT OF ARKANSAS
                                          No.   CR-13-422

                                                     Opinion Delivered June   26, 2014

MICHAEL LEE JONES, JR.                               PRO SE APPEAL FROM THE
                                 APPELLANT           CRAWFORD COUNTY CIRCUIT
                                                     COURT
V.                                                   [NO. 17CR-05-601]

STATE OF ARKANSAS                                    HONORABLE MICHAEL MEDLOCK,
                                   APPELLEE          JUDGE


                                                     APPEAL DISMISSED.


                                         PER CURIAM

       In 2013, appellant Michael Lee Jones, Jr., who was incarcerated at a unit of the Arkansas

Department of Correction in Hot Spring County, filed a pro se petition for writ of habeas

corpus in the Crawford County Circuit Court.1 The circuit court denied the petition, and

appellant brings this appeal. The appeal is dismissed because appellant was not within the

jurisdiction of the Crawford County Circuit Court when he filed the petition or when it was

denied.

       A petition for writ of habeas corpus is properly addressed to the circuit court in the

county in which the petitioner is held in custody, unless the petition is filed pursuant to Act 1780

of 2001, as amended by Act 2250 of 2005 and codified at Arkansas Code Annotated sections

16-112-201 to -208 (Repl. 2006). Lukach v. Hobbs, 2014 Ark. 106 (per curiam). Arkansas Code



       1
       In 2007, appellant entered a plea of guilty in the Crawford County Circuit Court to
murder in the first degree and was sentenced as a habitual offender to 300 months’
imprisonment. An additional 300-month term of imprisonment was suspended.
                                        Cite as 2014 Ark. 311

Annotated section 16-112-105 requires that certain procedural requirements be met by a

petitioner asking a court to issue a writ of habeas corpus. The writ must be directed to the

person in whose custody the prisoner is detained. Id. Additionally, the writ is properly issued

by a court that has personal jurisdiction over the defendant. Watts v. State, 2013 Ark. 25 (per

curiam) (citing Wilencewicz v. Hobbs, 2012 Ark. 230 (per curiam)).

        In the present matter, appellant was in the custody of the Arkansas Department of

Correction at the Ouachita River Unit in Hot Spring County when he filed the petition, and he

remains in custody at that unit. As appellant’s petition for writ of habeas corpus was not filed

pursuant to Act 1780, the Crawford County Circuit Court did not have personal jurisdiction to

issue and make returnable a writ of habeas corpus for a petitioner in Hot Spring County. See

Wilencewicz, 2012 Ark. 230; see also Watts v. Norris, 2009 Ark. 473 (per curiam); Lukach v. State, 369
Ark. 475, 255 S.W.3d 832 (2007) (per curiam). The writ could not be directed to a custodian

with immediate physical custody of the prisoner to effect the release of the prisoner. See Borum

v. State, 2011 Ark. 415 (per curiam); Watts, 2009 Ark. 473; see also State Dep’t of Pub. Welfare v. Lipe,

257 Ark. 1015, 521 S.W.2d 526 (1975); Johnson v. McClure, 228 Ark. 1081, 312 S.W.2d 347 (1958);

State v. Ballard, 209 Ark. 397, 190 S.W.2d 522 (1945). When the circuit court lacks jurisdiction,

the appellate court also lacks jurisdiction. See Paige v. State, 2013 Ark. 135 (per curiam).

Accordingly, the appeal is dismissed.

        Appeal dismissed.

        Michael Lee Jones, Jr., pro se appellant.

        Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.



                                                    2